Case: 17-11254      Document: 00514640734         Page: 1    Date Filed: 09/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 17-11254                             FILED
                                                                       September 13, 2018
                                                                          Lyle W. Cayce
JANI-KING FRANCHISING, INCORPORATED,                                           Clerk

              Plaintiff - Appellee

v.

JANI-KING (GB), LIMITED; IAN THOMAS,

              Defendants - Appellants




                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CV-4136


Before SMITH, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM:*
       After reviewing the briefs and hearing oral argument, we AFFIRM the
judgment of the district court essentially for the reasons stated in its opinions
issued on April 7, 2016; October 24, 2016; and October 20, 2017.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.